PRICE, Judge.
This appeal is taken from a judgment of the Law and Equity Court of Lauderdale County adjudging appellant guilty of violating an ordinance of the appellee,- City of Florence.
The assignment of errors is typed on a separate sheet of paper, which is attached to a page of the transcript with gummed tape.
An assignment of errors on a separate sheet of paper attached to a page of the transcript with gummed tape is not an assignment of errors “written or typed upon transcript paper and bound with the transcript” as required by Supreme Court Rule 1. Code of Ala., Tit. 7 Appendix. Patton v. Colbert County, 265 Ala. 682, 92 So.2d 691. Also see, State ex rel. Strange v. King, 269 Ala. 196, 112 So.2d 457; Mitchell v. Marshall County Livestock Market, Inc., 32 Ala.App. 42, 21 So.2d 446; Skinner v. Jackson, 28 Ala.App. 227, 182 So. 92.
There being no assignment of errors “written or typed upon transcript paper and bound with the transcript,” an order of affirmance is due to be entered. Erwin v. Erwin, 269 Ala. 632, 114 So.2d 918; Crim v. Gilbert, 267 Ala. 665, 104 So. 2d 632.
Affirmed.